Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
In re pgs. 5-6 the Applicant argues they believe is a practical application an improvement to the ability to predict and respond to anomalous behavior in a system in order to avoid, e.g., “failure or temporary unavailability of at least one electronic device, which may be harmful to users.” [0004].
Independent claim 10 recites similar limitations and is believed to be allowable subject matter for at least the same reasons stated above. 
In response, In response, there is no mention of these limitations in the claims and the specification is not the measure of the invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art; see In re Sprock, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).  Although claims are read in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2D 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All arguments are addressed in the body of the rejections below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
1. A method for monitoring a process, the method including at least one electronic device in operation and generating first data of a metric, the method further comprising: a learning process, including:
analysing automatically second data, representative of events that have occurred during the process, in order to determine anomalies of a chosen type, and automatically determining an indicator representative of the metric, then a correlation between the determined anomalies and the indicator, and then at least one rule defining the correlation, and a monitoring process, including: 
automatically analysing, periodically and group after group, newly generated first data, by checking whether at least one value of the indicator, determined on the basis of the data, satisfies the determined rule, in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule.
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
1. A method for monitoring a process taking place in a system including at least one electronic device (see below) in operation and generating first data of a metric (mental process e.g., thinking about new data), the at least one electronic device operably communicating via at least one communication network with a monitoring device (see below), the monitoring device comprising at least one processor and a set of instructions that when executed by the at least one processor cause the monitoring device to perform the method (see below), the method further comprising:
a learning process (mental process of learning with assistance of pen and paper), including:
analysing automatically second data (mental process of thinking automatically in a human brain or see below), 
representative of events that have occurred during the process, in order to determine anomalies of a chosen type (non-functional descriptive, reads on mental process of thinking about data and possibly using pen and paper to make decisions), and automatically determining an indicator representative of the metric (see below), then a correlation between the determined anomalies and the indicator, and then at least one rule defining the correlation, (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)
 and a monitoring process (mental process or watching, listening monitoring), including: 
automatically analysing, periodically and group after group, newly generated first data, by checking whether at least one value of the indicator, determined on the basis of the data, satisfies the determined rule, in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen to make decisions or predictions).
but for the recitation of generic computer components, automatically and/or an electronic device. 
That is, other than reciting “automatically and/or an electronic device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “automatically” in the context of this claim encompasses the user manually monitoring time series data and looking for outliers/anomalies. Similarly, the limitation of determined on the basis of the data, satisfies the determined rule, in order to predict the occurrence, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, an electronic device and “automatically”, a network, and a processor (taking place in a system including at least one electronic device, the at least one electronic device operably communicating via at least one communication network with a monitoring device, the monitoring device comprising at least one processor and a set of instructions that when executed by the at least one processor), 
which are forms of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, an electronic device and “automatically”, a network, and a processor amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo. Additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Regarding the network, communicating over networks are insignificant extra solution activity; receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016).2. The method according to claim 1, wherein the learning process of the indicator is determined automatically among a plurality of statistical indicators. No additional elements, indicators can be manually observed and/or recorded3. The method according to claim 2, wherein, the learning process includes determining among the statistical indicators the one that best represents a temporal variation characteristic of a change of behaviour of the metric; no additional elements, indicators can be manually observed and/or recorded.4. The method according to claim 1, wherein, in the learning process the metric is at least one of temperature, a passband, a number of inputs/outputs used, a response time, an execution time, a resource consumption, and a percentage of processing capacity used. No additional elements, indicators/metrics can be manually observed and/or recorded5. The method according to claim 1, wherein, in said learning process said rule is determined on the basis of predefined models (mental process of modeling with assistance of pen and paper) supplied with the first data. No additional elements, 6. The method according to claim 5, wherein the learning process includes determining a rule exhibiting the highest percentage correlation with the anomaly among rules resulting, respectively, from the predefined models supplied with the first data (mental process of modeling with assistance of pen and paper; no additional elements, 7. The method according to claim 5, wherein the predefined models are at least one of forests of decision trees, linear regressions and neural networks. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo8. The method according to claim 1, wherein, in the monitoring process, the last N first data generated are brought together in each group, where N.gtoreq.2, in sliding windows, and the N first data of the last group formed are analysed on the basis of the determined rule, so as to predict the occurrence of the anomaly in the next group of first data when the first data of the second group follow the rule (mental process of performing math or predictions with assistance of pen and paper). No additional elements
9. A non-transitory computer readable storage medium configured for storing a set of instructions, wherein, when executed by a processor, cause an execution of  the method according to claim 1. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo10. A monitoring device for monitoring a process taking place in a system including using at least one electronic device in operation and generating first data of a metric, the device communicating with the at least one electronic device via at least one communication network, the monitoring device comprising at least one processor, at least one memory operatively coupled to the at least one processor, at least one memory including a set of instructions that, when executed by the at least one processor, cause the monitoring device to perform a learning process, including: analysing automatically second data, representative of events that have occurred during the process, in order to determine anomalies of a chosen type, and automatically determining an indicator representative of the metric, then a correlation between the determined anomalies and the indicator, and then at least one rule defining the correlation, and a perform a monitoring process, including: automatically analysing, periodically and group after group, newly generated first data, by checking whether at least one value of the indicator, determined on the basis of the afore the data, satisfies the determined rule, in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule where the rule is adapted to be applied to said indicator to determine whether, at some point in its evolution, the indicator satisfies the rule. See rejection of claim 111. A system comprising at least one electronic device used in a process generating first data of a metric, wherein the system includes the monitoring device according to claim 10. No additional elements12. The system according to claim 11, wherein the system forms a high-performance computer. No additional elements

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123